Citation Nr: 0418349	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  04-16 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, SD


THE ISSUE

The issue as certified is:  Whether clear and unmistakable 
error was made in not assigning a separate 10 percent 
disability rating for each ear under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), for service-
connected bilateral tinnitus.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1946.  He was a German prisoner of war for one year 
and ten months.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  



FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO, in pertinent 
part, granted entitlement to service connection for bilateral 
tinnitus and assigned a 10 percent rating effective from May 
19, 2001.

2.  The appellant is in receipt of a 10 percent rating, the 
maximum schedular rating, for service-connected bilateral 
tinnitus and there is no legal basis for a schedular 
evaluation in excess of 10 percent for service-connected 
bilateral tinnitus.  

3.  The evidence does not demonstrate that the incorrect 
facts were before the RO at the time of the September 2001 
rating decision, and the RO did not make any error of fact or 
law that, had it not been made, would have manifestly changed 
the outcome of the decision at the time it was made.  



CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The RO did not commit clear and unmistakable error in 
assigning a single 10 percent disability rating for service-
connected bilateral tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (prior and 
subsequent to June 13, 2003); 38 C.F.R. §§ 3.105, 3.321(b)(1) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2001 rating action, the RO, in pertinent part, 
granted entitlement to service connection for bilateral 
tinnitus and assigned a 10 percent disability rating 
effective from May 19, 2001.  The appellant did not file a 
notice of disagreement as to that rating action within one 
year from the date of notification of the RO's decision.  The 
appellant now alleges that the September 2001 rating action 
contains clear and unmistakable error (CUE) in that it failed 
to assign a separate 10 percent disability rating for each 
ear under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6260, for the appellant's service-connected bilateral 
tinnitus.  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or clear and 
unmistakable error.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 3.105(a), 20.302, 20.1103 (2003).  Where evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended.  See 38 C.F.R. § 3.105(a).

The Unites States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc)).



In addition, the Court has explained that, when a claim for 
CUE is stated,

	[i]t must always be remembered that CUE is a very 
specific 
	and rare kind of 'error.' It is the kind of error, of 
fact or law, 
	that when called to the attention of the later reviewers 
compels 
	the conclusion, to which reasonable minds could not 
differ, that 
	the result would have been manifestly different but for 
the error. 
	Thus, even where the premise of error is accepted, if it 
is not 
	absolutely clear that a different result would have 
ensued, the 
	error complained of cannot be, ipso facto, clear and 
unmistakable 
	error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en 
banc 
	review denied, February 2, 1994.

Moreover, the Court noted that there is a presumption of 
validity to otherwise final decisions such that, where such 
decisions are collaterally attacked (as in the case of a CUE 
claim), the presumption is even stronger.  Fugo v. Brown, 6 
Vet. App. at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' be considered valid 
CUE claims."  Fugo v. Brown, 6 Vet. App. at 44.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107 (West 2002) can never be 
applicable in a claim of CUE.  Cue either exists undebatably 
or there is no CUE within the meaning of 38 C.F.R. § 
3.105(a); See also Russell v. Principi, 3 Vet. App. at 314.

Following a thorough review of the evidence of record, the 
Board concludes that the correct facts were before the RO and 
the RO did not make any error of fact or law that, had it not 
been made, would have manifestly changed the outcome of the 
decision at the time it was made.  

The Board notes that disability evaluations are determined by 
the application of VA's schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2003).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2003).  

The appellant is service-connected for bilateral tinnitus, 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective from May 19, 2001.  A 
10 percent rating is the maximum schedular rating for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25202 (May 11, 1999), codified at 38 C.F.R. 
§§ 4.85 through 4.87.  The former rating criteria provided a 
maximum 10 percent rating for persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  The revised 
regulation provided a maximum 10 percent rating for recurrent 
tinnitus, regardless of its etiology.  A note following the 
revised diagnostic code indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or other diagnostic codes, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2002).  

The regulation was further revised in May 2003 to add two 
additional notes following the diagnostic code which read as 
follows:

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.  

Note (3):  Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.  See 68 Fed. Reg. 25822 
(May 14, 2003).  

The intended effect of this action is to codify a long-
standing VA practice by stating that recurrent tinnitus will 
be assigned only a single 10 percent evaluation whether it is 
perceived in one ear, both ears, or in the head.  See 68 Fed. 
Reg. At 25822.  

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that "[t]he undifferentiated 
nature of the source of the noise that is tinnitus is the 
primary basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a single 
disease entity."  See VAOPGCPREC 2-03, p.3.  VA's General 
Counsel therefore determined that the original and revised 
versions of Diagnostic Code 6260, even prior to the most 
recent regulatory amendment, authorized assignment of only a 
single 10 percent rating for tinnitus, regardless of whether 
it was perceived as unilateral, bilateral, or in the head, 
and specifically precluded the assignment of separate ratings 
for bilateral tinnitus.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The Board has considered 38 C.F.R. 
§ 4.25(b) (2003), but finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  The record does not 
demonstrate any credible medical evidence to contradict the 
findings utilized in VA rulemaking, nor has the appellant 
presented any medical evidence in support of his position.  
Furthermore, the Board and the RO are bound to apply 
governing VA legal authority, including General Counsel 
opinions.  See 38 U.S.C.A. § 7104(c); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  As the General Counsel opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  VA's Rating Schedule contemplates that 
tinnitus is but a single disability, whether involving one or 
both ears, and separate ratings per ear are not permitted.  
See VAOPGCPREC 2-2003 (May 14, 2003), published at 68 Fed. 
Reg. 25822 (2003).  Thus, a separate 10 percent rating for 
each ear is not warranted as a matter of law and the RO did 
not commit CUE in assigning a single 10 percent disability 
rating for service-connected bilateral tinnitus.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of the new regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

However, a CUE contention is not a claim for VA benefits, but 
a collateral attack on a prior final decision.  The party 
with regard to such an attempt to revise a prior decision is, 
therefore, not a "claimant" under 38 U.S.C.A. § 5100 (West 
2002).  See Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001) (en banc).  Furthermore, whether the appellant is 
entitled to separate ratings for tinnitus turns on an 
interpretation of the relevant regulation.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002), see also VAOPGCPREC 2-2004 (March 9, 
2004) and 5-2004 (June 23, 2004).  Thus, the Board finds that 
no further action is necessary under the VCAA in regard to 
this issue.  



ORDER

The RO did not commit clear and unmistakable error in 
assigning a single 10 percent disability rating for service-
connected bilateral tinnitus; the appeal is denied.



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



